PUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 15-4639


UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

             v.

DONALD T. HILL,

                   Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:15−cr−00013−REP−1)


Argued: January 25, 2017                                    Decided: March 30, 2017


Before DUNCAN and KEENAN, Circuit Judges, and DAVIS, Senior Circuit Judge.


Affirmed by published opinion. Judge Keenan wrote the majority opinion, in which
Judge Duncan joined. Senior Judge Davis wrote a dissenting opinion.


ARGUED: Caroline Swift Platt, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Alexandria, Virginia, for Appellant. Stephen Eugene Anthony, OFFICE OF THE
UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee. ON BRIEF:
Geremy C. Kamens, Federal Public Defender, Robert J. Wagner, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Alexandria, Virginia, for
Appellant. Dana J. Boente, United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Alexandria, Virginia, for Appellee.
BARBARA MILANO KEENAN, Circuit Judge:

       Donald Hill pleaded guilty to being a felon in possession of a firearm, in violation

of 18 U.S.C. § 922(g)(1). He appeals from the district court’s denial of his motion to

suppress evidence of statements he made during a traffic stop and of a firearm that was

seized during the stop. Hill argues that the police officers’ actions exceeded the lawful

scope of the stop, and that the stop was prolonged unjustifiably beyond the time needed

to execute the relevant tasks, violating his Fourth Amendment rights described in

Rodriguez v. United States, 135 S. Ct. 1609 (2015).

       Upon our review, we conclude that the district court did not err in denying the

suppression motion, because the traffic stop did not exceed the time reasonably required

to complete the tasks incident to the mission of the stop. Accordingly, we affirm the

district court’s judgment.



                                            I.

       On October 20, 2014, Richmond City police officers Ryan Taylor and Jason

McClendon were patrolling a neighborhood in Richmond in their police cruiser. 1 The

officers saw a vehicle (the car) travelling at an estimated speed slightly exceeding the

posted speed limit, and observed the car cross a yellow, double-solid line marker in the


       1
          Because we must view the evidence in the light most favorable to the
government, we recount the facts in accordance with the officers’ testimony at the
suppression hearing. See United States v. Williams, 808 F.3d 238, 245 (4th Cir. 2015).
Hill does not challenge the district court’s determination that both officers testified
credibly.

                                            2
center of the roadway. After Officer Taylor activated the cruiser’s emergency lights and

siren, the car turned into a driveway of a residence. The officers parked their cruiser at

the end of the driveway behind the car, and initiated a traffic stop about 6:01 p.m.

       The driver of the car, Jeremy Taylor (the driver), immediately stepped out of the

car. The officers thought that the driver might be attempting to abscond from the scene, 2

but the driver complied when ordered by Officer McClendon to return to the car.

       As the officers approached the car, Officer Taylor recognized both occupants of

the vehicle. Officer Taylor testified that he knew the driver as someone who had been

“hanging with” individuals “connected with” robberies. Officer Taylor also recognized

Hill, the passenger in the vehicle, from a prior traffic stop, and was aware that Hill had

been a victim in a prior stabbing incident.

       At Officer Taylor’s request, the driver produced identification but Hill was unable

to do so. Officer Taylor returned to the police cruiser, and entered the names of both the

driver and Hill into computer databases operated by the Department of Motor Vehicles

(DMV) and the National Crime Information Center (NCIC). Officer Taylor took this

action to confirm the men’s identities, to ascertain whether there were any warrants

outstanding for their arrest, and to determine whether the driver had a valid operator’s

license.

       After about three minutes had passed, the NCIC database returned an “alert”

notifying Officer Taylor that both men had been associated with drug trafficking and

       2
        The driver testified at the suppression hearing that he was not attempting to run
from the car, but the district court discredited the driver’s testimony.

                                              3
were “likely armed.”     Officer Taylor also learned that the driver had a suspended

operator’s license. Accordingly, about 6:04 p.m., Officer Taylor began writing two

summonses for the driver, one for reckless driving and one for driving with a suspended

operator’s license. Officer Taylor also requested that a K-9 unit be sent to the scene.

       Officer Taylor interrupted writing the summonses in order to enter the men’s

names into an additional computer database known as PISTOL, which tracks every

person who has had prior contacts with the police in Richmond. 3 Officer Taylor testified

that using PISTOL can be a lengthy process because after an officer enters an

individual’s name into the system, PISTOL produces a list of all individuals with the

same name. In this case, after PISTOL produced a list of eight or nine individuals with

the same name as the driver, Officer Taylor spent between three and five minutes

reviewing that information. Once Officer Taylor had located both the driver and Hill in

the PISTOL system, Officer Taylor resumed writing the two summonses. Both officers

testified that it typically takes about four or five minutes to write a single summons.

       While Officer Taylor searched the databases and continued to write the

summonses in the police cruiser, Officer McClendon remained standing next to the

passenger side of the car “[m]aking small talk” with the driver and Hill. During their

conversation, Officer McClendon asked the men a total of three times whether there were

       3
          PISTOL stands for “Police Information System Totally On Line,”
Commonwealth v. Smith, 709 S.E.2d 139, 140 (Va. 2011), and “is a database that advises
officers of the ‘nature of the contact’ a suspect has had with the Richmond Police
Department, any prior arrests, and whether the suspect might be armed,” Marshall v.
Commonwealth, No. 2053-15-2, 2016 WL 7094219, at *1 n.1 (Va. Ct. App. Dec. 6,
2016) (unpublished).

                                              4
any drugs or firearms in the car. Following the third inquiry, Hill responded that he had a

firearm on his person.      Officer McClendon immediately shouted “gun,” prompting

Officer Taylor to return to the car to assist in securing Hill and recovering the firearm.

       Meanwhile, the K-9 unit had arrived at the scene. However, at the time Officer

McClendon yelled “gun,” the K-9 unit dog was still in the unit’s vehicle and had not

begun its anticipated “sniff” of the area around the car. The district court found that a

total of about 20 minutes had elapsed from the time the officers initiated the stop to the

moment that Officer McClendon shouted “gun.”

       Hill was charged with being a felon in possession of a firearm, in violation of 18

U.S.C. § 922(g)(1). He filed a motion to suppress both the firearm and the statements he

made during the traffic stop. After a suppression hearing, the district court found that the

officers had testified credibly, and accepted as true the officers’ description of the events.

The court also found that the stop was not extended for any reason, including Officer

Taylor’s request for a K-9 unit. The court accordingly concluded that the officers had

acted lawfully, and denied Hill’s motion to suppress.

       Hill later entered a conditional guilty plea, reserving his right to challenge on

appeal the denial of his suppression motion. Hill now appeals from the district court’s

denial of that motion.


                                             II.

       Hill argues that Officers Taylor and McClendon unlawfully extended the duration

and scope of the traffic stop, in violation of Hill’s rights under the Fourth Amendment.


                                              5
In particular, Hill challenges Officer McClendon’s decision to talk with him and the

driver, rather than to assist Officer Taylor with searching the databases and writing the

summonses. Hill also challenges Officer Taylor’s decisions to request a K-9 unit and to

search the PISTOL database. Hill asserts that as a cumulative effect of these decisions,

the officers improperly extended the stop beyond the time necessary to complete the

purpose of the stop in violation of the Supreme Court’s decision in Rodriguez, 135 S. Ct.
1609. We disagree with Hill’s arguments.

                                             A.

       When a district court has denied a motion to suppress, we review the court’s legal

conclusions de novo and its factual findings for clear error. United States v. White, 836
F.3d 437, 440 (4th Cir. 2016). We view the evidence in the light most favorable to the

government, the prevailing party in the district court. United States v. Williams, 808 F.3d
238, 245 (4th Cir. 2015).

       A traffic stop constitutes a “seizure” under the Fourth Amendment and is subject

to review for reasonableness. Id. To satisfy the reasonableness requirements for an

investigative detention, a traffic stop must be legitimate at its inception, and the officers’

actions during the stop must be “reasonably related in scope” to the basis for the stop. Id.

(citation omitted); see generally Terry v. Ohio, 392 U.S. 1 (1968). Because Hill does not

argue that the traffic stop was unjustified at its inception, our analysis is limited to the

second question, namely, whether the “manner of execution [of the stop] unreasonably

infringe[d]” on Hill’s rights under the Fourth Amendment. Illinois v. Caballes, 543 U.S.
405, 407 (2005).

                                              6
       If a traffic stop is extended in time beyond the period that the officers are

completing tasks related to the traffic infractions, the officers must either obtain consent

from the individuals detained or identify reasonable suspicion of criminal activity to

support the extension of the stop. Williams, 808 F.3d at 245-46. The “[a]uthority for the

seizure . . . ends when tasks tied to the traffic infraction are—or reasonably should have

been—completed.” Rodriguez, 135 S. Ct. at 1614. The Supreme Court recently has

clarified that extending a stop by even a de minimis length of time violates the Fourth

Amendment. Id. at 1615-16; see also Williams, 808 F.3d at 246-47.

       The “acceptable length of a routine traffic stop,” however, “cannot be stated with

mathematical precision.” United States v. Digiovanni, 650 F.3d 498, 511 (4th Cir. 2011)

(citation omitted), abrogated in part on other grounds by Rodriguez, 135 S. Ct. 1609. In

evaluating the reasonableness of a stop, we consider “what the police in fact do,” and

whether the officers acted reasonably under the totality of the circumstances presented to

them. Rodriguez, 135 S. Ct. at 1616; Digiovanni, 650 F.3d at 509. Thus, an officer need

not employ “the least intrusive means conceivable” in executing a stop, but he still must

be reasonably diligent and must use “the least intrusive means reasonably available.”

United States v. Palmer, 820 F.3d 640, 649 (4th Cir. 2016) (quoting Digiovanni, 650 F.3d

at 507); see also Rodriguez, 135 S. Ct. at 1616.

       An officer may engage in certain safety measures during a traffic stop, but

generally must focus his attention on the initial basis for the stop. Palmer, 820 F.3d at

649. An officer may engage in “ordinary inquiries incident to” the traffic stop, such as

inspecting a driver’s identification and license to operate a vehicle, verifying the

                                             7
registration of a vehicle and existing insurance coverage, and determining whether the

driver is subject to outstanding warrants. Rodriguez, 135 S. Ct. at 1615.

       While diligently pursuing the purpose of a traffic stop, officers also may engage in

other investigative techniques unrelated to the underlying traffic infraction or the safety

of the officers. Id. at 1614-15 (citing Arizona v. Johnson, 555 U.S. 323 (2009) and

Caballes, 543 U.S. 405).       Such unrelated activity is permitted under the Fourth

Amendment only as long as that activity does not prolong the roadside detention for the

traffic infraction. Id. For example, an officer may question the occupants of a car on

unrelated topics without impermissibly expanding the scope of a traffic stop.          See

Johnson, 555 U.S. at 333; Digiovanni, 650 F.3d at 507. An officer also may engage a K-

9 unit to conduct a “dog sniff” around a vehicle during a lawful traffic stop in an attempt

to identify potential narcotics. Caballes, 543 U.S. at 407-09. However, because such a

“sniff” or investigative questioning is intended to detect “ordinary criminal wrongdoing,”

these actions may not prolong the duration of the traffic stop absent consent of those

detained or reasonable suspicion of criminal activity. See Rodriguez, 135 S. Ct. at 1615-

16 (citation omitted); see also Caballes, 543 U.S. at 407-09; Johnson, 555 U.S. at 333.

                                            B.

       With these principles in mind, we turn to consider the conduct of Officers Taylor

and McClendon in the present case. Initially, we observe that the record does not contain

evidence showing that either officer acted in a manner that delayed the completion of the

traffic stop. The district court accepted as credible Officer McClendon’s testimony that

the traffic stop did not take longer than a typical stop would take in these circumstances,

                                            8
as well as Officer Taylor’s statement that he did not engage in any action that caused the

stop to be extended in duration. Both officers also testified that it typically takes about

10 minutes to write two summonses, and Officer Taylor estimated that in this case it took

about eight additional minutes to search the DMV, NCIC, and PISTOL databases. Thus,

the officers directly accounted for their activity during about 18 minutes of the stop.

And, as noted above, the district court found that the entire stop took about 20 minutes.

       Based on the present record, this two-minute time difference, between the

estimated time required to complete the officers’ described activities and the total length

of the stop, does not support an inference that the stop was extended unlawfully for a de

minimis amount of time in violation of Rodriguez, 135 S. Ct. at 1615-16. The district

court found that the duration of the traffic stop was not extended for any purpose beyond

the time reasonably required to complete the stop, and Hill has not pointed to any

evidence showing that this finding was clearly erroneous.         Additionally, the record

plainly shows that Officer Taylor had not finished writing the summonses when Officer

McClendon yelled “gun.” Officers are not required to estimate with “mathematical

precision” the duration of each discrete task undertaken during a traffic stop.         See

Digiovanni, 650 F.3d at 511. Moreover, the holding in Rodriguez does not render

unlawful a traffic stop in which there are brief periods unaccounted for, as long as the

stop was not prolonged for purposes beyond the mission of the stop, and the officers

executed their tasks with reasonable diligence.

       Although defense counsel introduced evidence that Officers Taylor and

McClendon had completed other traffic stops that day in a shorter period of time, such a

                                             9
comparison is irrelevant to our analysis. This evidence regarding other stops did not

show whether the circumstances were comparable to those presented here, including

whether any occupants of other vehicles were deemed “likely armed,” whether the

officers wrote multiple summonses, or whether they took other action. We therefore

conclude that the 20-minute length of the traffic stop did not itself render the stop

unreasonable in duration.

       We further conclude that none of the officers’ individual actions suggested a lack

of diligence in pursuing the stop or were otherwise unreasonable. Although Officer

Taylor could have executed the stop without using PISTOL, and instead have relied

exclusively on the DMV and NCIC databases, his decision to search this additional

database did not violate Hill’s rights under the Fourth Amendment. As noted above, the

Fourth Amendment “does not require that the officer employ the least intrusive means

conceivable” in effectuating a traffic stop. Palmer, 820 F.3d at 649 (emphasis added). In

our view, an officer reasonably may search a computer database during a traffic stop to

determine an individual’s prior contact with local law enforcement, just as an officer may

engage in the indisputably proper action of searching computer databases for an

individual’s outstanding warrants. See id. at 651 (explaining that, in the interest of

officer safety, officers are “entitled to inquire into a motorist’s criminal record after

initiating a traffic stop”); Rodriguez, 135 S. Ct. at 1615-16; see also Smith v.

Commonwealth, 683 S.E.2d 316, 318 (Va. Ct. App. 2009) (explaining that PISTOL

includes information helpful for officers to assess their safety in the field), overruled on

other grounds by Commonwealth v. Smith, 709 S.E.2d 139 (Va. 2011). An officer may

                                            10
take such measures with respect to both the driver and passengers of a stopped vehicle to

ensure officer safety.   See Maryland v. Wilson, 519 U.S. 408, 413-15 (1997) (holding

that an officer may order a passenger out of a vehicle during a traffic stop for officer

safety reasons); see also United States v. Robinson, 846 F.3d 694, 699 (4th Cir. 2017) (en

banc) (“[W]hen the stop involves one or more passengers, that fact ‘increases the possible

sources of harm to the officer,’ as ‘the motivation of a passenger to employ violence is

every bit as great as that of the driver.’”) (quoting Wilson, 519 U.S. at 413-14) (internal

alterations omitted).

       We also decline Hill’s invitation that we find unreasonable as a matter of law

Officer McClendon’s decision to stand next to the car during most of the stop, rather than

to assist Officer Taylor in completing the database searches in the police cruiser. As

noted above, the NCIC database returned an alert that the two men were “likely armed.”

This situation illustrates the concerns that the Supreme Court and this Court repeatedly

have emphasized, namely, that because “[t]raffic stops are especially fraught with danger

to police officers,” those officers may “take certain negligibly burdensome precautions”

to ensure the safe completion of the stop. Rodriguez, 135 S. Ct. at 1616 (citation and

internal quotation marks omitted); Palmer, 820 F.3d at 651 (citations and internal

quotation marks omitted). Therefore, given the inherent risks involved in such traffic

stops, we conclude that the decision here by the two officers to allocate duties at the

scene of the traffic stop, so that one remained in the immediate proximity of the vehicle’s

occupants at all times, was not unreasonable.



                                            11
       Officer McClendon’s conversation with the driver and Hill similarly did not

violate the Fourth Amendment. As set forth above, officers may engage in questioning

unrelated to the traffic violations as long as the conversation does not extend the length of

the stop. Rodriguez, 135 S. Ct. at 1614 (citing Johnson, 555 U.S. 323). Given the

absence of any contrary evidence, the record before us uniformly shows that Officer

McClendon’s actions did not cause the stop to be prolonged.

       And finally, we conclude that Officer Taylor’s decision to request a K-9 unit did

not violate the Supreme Court’s holding in Rodriguez, 135 S. Ct. at 1615-16. The district

court made a factual finding that Officer Taylor’s decision to place a call requesting the

K-9 unit did not extend the time period of the stop, and Hill has not identified any

evidence demonstrating that the court’s finding was clearly erroneous. To the contrary,

the record shows that at the time Officer McClendon shouted “gun,” the narcotics-

detection dog was still in the K-9 unit’s car. Thus, the record before us shows only that

the presence of the K-9 unit on the scene was contemporaneous with the officers’ diligent

pursuit of the mission of the stop. 4 Compare Rodriguez, 135 S. Ct. at 1612-13 (traffic

stop unlawfully extended when officers conducted “dog sniff” after traffic warning was

issued, and dog did not “alert” to narcotics until seven or eight minutes after the purpose

of the traffic stop was complete).




       4
        Additionally, we observe that Officer Taylor requested the K-9 unit only after
being notified by NCIC that the driver and Hill were “likely armed” and had been
involved in drug trafficking activity.

                                             12
       In sum, the Supreme Court’s decision in Rodriguez does not require courts to

second-guess the logistical choices and actions of a police officer that, individually and

collectively, were completed diligently within the confines of a lawful traffic stop. We

emphasize, however, that we are not confronted here with an officer’s decision to execute

a traffic stop in a deliberately slow or inefficient manner, in order to expand a criminal

investigation within the temporal confines of the stop without reasonable suspicion of

criminal activity or consent of those detained.       In such a case, an officer’s actions

delaying the completion of a stop may compel a different conclusion than the one we

reach here. In the present case, however, we hold that because the evidence shows that

the officers acted with reasonable diligence in executing the tasks incident to the traffic

stop, and the stop was not impermissibly expanded in scope or time beyond the pursuit of

the stop’s mission, the district court did not err in denying Hill’s motion to suppress.



                                           III.

       For these reasons, we affirm the district court’s judgment.

                                                                                AFFIRMED




                                             13
DAVIS, Senior Circuit Judge, dissenting:

       Respectfully, I dissent. I would reverse the denial of the motion to suppress.

       Appellant Donald Hill was not a motorist. He was a passenger in a vehicle the

operation of which violated the rules of the road because: (1) the operator’s driver’s

license had been suspended and (2) the operator appeared to exceed slightly the posted

speed limit and was observed to cross the double yellow line dividing the travel lanes of

the roadway. Hill had nothing whatsoever to do with these violations. As a passenger in

the vehicle who had not committed any violation of Virginia law, Hill had no obligation

to identify himself to Officer Taylor (who apparently recognized him in any event) and

failed (or declined, as was his right) to identify himself to the officer upon request. Thus,

the proper timeline for the sole “mission” of the traffic stop in this case was to identify

Jeremy Taylor (the driver) and issue whatever warnings or violation notices that Officer

Taylor, in his discretion, chose to issue.

       What, then, could possibly justify Hill’s prolonged detention? The clear answer to

this question is well known to all of us. This was no mere traffic stop. Rather, it was a

narcotics and firearms investigation, undertaken in the absence of reasonable suspicion

(to say nothing of probable cause) that a narcotics or firearms violation was taking place.

Violent drug dealers have the sympathy of none of us; we rightly applaud, respect, and

deeply appreciate the brave law enforcement officers who put their lives on the line every

day to keep us safe from such violence.           But the ill-fated “War on Drugs” has a

sometimes overlooked and unmentioned casualty: the Fourth Amendment. Here, the

district court’s flawed findings easily satisfy the “clearly erroneous” standard because

                                             14
every minute Officer Taylor spent seeking to confirm Hill’s identity unreasonably

prolonged the traffic stop. Rodriguez v. United States, 135 S. Ct. 1609 (2015).




                                            15